internal_revenue_service department of the treasury index no number release date p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-110941-99 date legend taxpayer corp state city b c d f g h p r dear this letter responds to taxpayer’s letter dated b and subsequent correspondence requesting private letter rulings concerning the qualification of the master lease agreement and lease order under sec_7701 of the internal_revenue_code the relevant facts as represented in taxpayer’s submission are set forth below taxpayer is a closely held state corporation which is the common parent of an plr-110941-99 affiliated_group_of_corporations filing a consolidated_return under sec_1502 and sec_1504 taxpayer’s federal_income_tax returns are under the audit jurisdiction of the district_director city taxpayer’s federal_income_tax return is filed on the basis of a c fiscal_year corp the principal operating subsidiary of taxpayer is engaged in the corp has a in excess of d it’s customers lease from f to more than g the vast majority of the clients of corp have high-quality credit thereby diminishing the chance of credit losses historically rental defaults by the clients of corp rarely have occurred for each client there is a master lease agreement and when a new is added to the lease there is a lease order corp provides the following services among others to its clients corp has an initial capital_investment in the but also finances a substantial portion of its costs the borrowed funds are provided by a consortium of banks and other financing sources on a full recourse basis security for the debt is also provided in the form of a pledge of and rentals payable under the leases the majority of corp 1's leases are commonly referred to as in an a lessor will receive a payment from the lessee at the termination of the lease if the disposition proceeds are lower than expected and will pay an amount to the lessee if a portion of the disposition proceeds are higher than expected this rental adjustment feature is referred to as a corp will form a special purpose limited_liability_company llc corp will own all the membership interests of llc pursuant to the terms of the membership agreement llc will have a management committee of not less than p or more than r members that at all times will include at least independent manager llc will be capitalized with dollar_figureh this amount will be llcs minimum capital and this minimum capital amount will exist at the inception of every new transaction no distribution of the capital to corp or any other member of taxpayer’s affiliated_group will be made by llc except upon liquidation of llc to the extent that such minimum capital is reduced to an amount less than dollar_figureh llc’s minimum capital must be restored by additional capital contributions by corp prior to the consummation of a new transaction no third party rights to force additional capital contributions are created in addition to its minimum capital llc will have additional capital supplied by corp in the form of overcollateralization described below no election has been or will be filed under sec_301_7701-3 of the procedure and administrative regulations for llc to plr-110941-99 be treated as an association in the proposed transaction corp will assign all of its rights title and interest in certain and their associated leases and rental streams to llc corp will retain bare_legal_title to the corp will be obligated to turn over to llc all net_proceeds of disposition of the and corp will pledge legal_title to secure that obligation llc will pay for the assigned rights with funds borrowed from the lenders in the proposed transaction corp will continue to provide all necessary lease services to corp 1’s customers under the terms of the proposed transfer from corp to llc corp will collect all amounts payable under a lease and all net disposition proceeds llc will be entitled to receive all amounts collected by corp except for an amount retained by corp as its servicing fee if disposition proceeds are such that the lessee is entitled to receive a payment the obligation to make the payment will be satisfied out of amounts belonging to lcc the service fee amount retained by corp will be equal to the dollar amount per month per taxpayer represents that assuming rental defaults are consistent with historical experience lcc should receive amounts sufficient to make any necessary payment to a lessee satisfy its obligations to its lenders and make a profit the profit may be distributed to corp consistent with maintenance of the dollar_figureh minimum capital requirement taxpayer further represents that lcc incurs a fully recourse obligation to its lenders and lcc’s creditors have full recourse against all of the assets of lcc which include its contributed capital and capital in the form of overcollateralization in each transaction overcollateralization in one such transaction is available to creditors in another transaction on a per- basis corp assigns the rights to lcc for an amount equal to the invoice cost of a reduced by the reserve payments for the that have already been made by the lessee as of the time of the transfer the total amount payable by lcc to corp is determined in the aggregate and not on a and it is a percentage of the total amount that would be determined on a corp transfers and leases and associated rental streams with a net value of slightly greater than the payment made by llc the amount of overcollateralization is expected to be equal to approximately r percent of the amount borrowed by lcc in each securitization transaction rental defaults on corp 1's leases are unusual historically such defaults have been less than of percent of the rentals due under the leases consequently taxpayer represents that llc’s assets as reflected in its rental stream its minimum capital and its overcollateralization asset should at all times protect the lenders further taxpayer represents that llc’s liability is a fully recourse obligation as payments are made under the transaction the amount of overcollateralization plr-110941-99 will be reduced proportionately and the excess amounts may be distributed by llc to corp in addition when the book_value of leased reaches a certain level which generally is percent of the initial book_value lcc has the option to pay the remainder of its obligation and obtain a release of the remaining funds to make this prepayment may come from the proceeds of overcollateralization or may be advanced by corp it is contemplated that the remaining rental stream for such remaining would be transferred to corp taxpayer requests rulings that the master lease agreement and lease order are qualified motor_vehicle operating agreements under sec_7701 qualification of the master lease agreement and the lease order as leases for federal_income_tax purposes in the hands of corp and llc will be determined without regard to the provision of the master lease agreement and under sec_301_7701-3 no gain loss or income will be realized by corp or lcc as a result of the transfer of a vehicle from corp to lcc as part of the transaction described above sec_7701 provides that in the case of a qualified_motor_vehicle_operating_agreement that contains a terminal_rental_adjustment_clause the agreement is treated as a lease if but for such terminal_rental_adjustment_clause the agreement would be treated as a lease for federal_income_tax purposes and the lessee is not treated as the owner of the property subject_to the agreement during the period the agreement is in effect sec_7701 defines a qualified_motor_vehicle_operating_agreement as any agreement with respect to a motor_vehicle including a trailer that meets the following requirements first under the agreement the sum of the amount the lessor is personally liable to repay and the net fair_market_value of the lessor’s interest in any property pledged as security for property subject_to the agreement must equal or exceed all amounts borrowed to finance the acquisition of property subject_to the agreement any property pledged that is property subject_to the agreement or property directly or indirectly financed by indebtedness secured_by property subject_to the agreement is not taken into account second the agreement must contain a separate written_statement signed by the lessee that the lessee certifies under penalty of perjury that it intends that more than percent of the use of the property subject_to the agreement is to be in a trade_or_business of the lessee and that clearly and legibly states that the lessee has been advised that it would not be treated as the owner of the property subject_to the agreement for federal_income_tax purposes finally the lessor must not know that the certification is false sec_301_7701-3 provides that a domestic eligible_entity a business organization not classified as a corporation under sec_301_7701-2 or with a single owner is disregarded as an entity separate from its owner for federal tax purposes unless the entity elects to be treated as a corporation if the entity plr-110941-99 is disregarded its activities are treated in the same manner as those of a division of its owner and its assets will be treated as those of the owner the facts representations and documents provided by taxpayer indicate that the master lease agreement and lease order will meet the definition of a qualified_motor_vehicle_operating_agreement under sec_7701 the representations provided by taxpayer further indicate that no election has been or will be filed under sec_301_7701-3 of the procedure and administrative regulations for llc to be treated as an association accordingly based on the foregoing facts representations and law we rule as follows the master lease agreement and lease order are qualified motor_vehicle operating agreements under sec_7701 qualification of the master lease agreement and the lease order as leases for federal_income_tax purposes in the hands of corp and llc will be determined without regard to the provision of the master lease agreement and no income gain_or_loss will be realized by corp or llc as a result of the transfer of property from corp to llc except as specifically set forth above no opinion is expressed concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed concerning whether or not the master lease agreement and lease order are true leases for federal_income_tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours walter h woo senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy for k purposes copy for filing purposes
